Title: From John Adams Smith to Jeremy Bentham, 30 May 1823
From: Smith, John Adams
To: Bentham, Jeremy


				
					My dear Sir.
					May 30th 1823 
				
				Our Consul Hunter would gladly join in the repast of potatoes & water to which your kind note invites him on Thursday—& I should be glad of his having a tête á tête, at the empyreum board of good principles & free government—I am no tweedler—nor do I speak to deceive or listen to betray—but he leaves town on Saturday for Cowes—I am ever Yours
				
					J. Adams Smith
				
				
			